

OFFICE/WAREHOUSE LEASE AGREEMENT
 
 
This lease made and entered into at Broward County, Florida, the 8™ day of
February, 2006 by and between POMPANO/LINCOLN INDUSTRIAL, LTD., hereinafter
called "LANDLORD", and MEDIRECT LATINO, INC. hereinafter called "TENANT", the
terms "LANDLORD" and "TENANT" being intended to include the permitted successors
and permitted assigns of the original parties and the heirs, legal
representatives, permitted successors and permitted assigns of the respective
persons who from time to time are LANDLORD and TENANT, wherever the context of
this Lease so requires or admits.
 
 
 
WITNESSETH:
 
That the LANDLORD, for and in consideration of the rents herein reserved to be
paid by the TENANT, for and hi consideration of the covenants to be kept and
performed by the TENANT, does hereby lease, let and demise unto the TENANT, the
following warehouse unit/or units situated in Broward County, Florida, and
described as follows: Address: 2101 W. Atlantic Blvd. Suites #101 and #106,
Pompano Beach, FL 33069
 
The premises are deemed to be 23,336 square feet for purposes of all
calculations and payments hereunder, regardless of measurement method or
variance in actual square footage.
 
    1. ACCEPTANCE OF DEMISE. BY TENANT: The TENANT, in consideration of the
demise of said property by the LANDLORD, and for the further considerations
herein set out, has rented, leased and hired, and does hereby rent, lease and
hire the said property from the LANDLORD, on the terms and conditions
hereinafter stated.
 
    2. DURATION OF TERM:
        A. The Primary Term and duration of the Lease shall be for a period of 5
years, commencing the 1" day of April, 2006
(the "Commencement Date").
        
        B. Provided the TENANT has not defaulted under the terms of this Lease,
the TENANT shall have the right, privilege
and option of extending this Lease for an additional period of 5 years
(hereinafter referred to as Secondary Term) commencing
upon the termination date of the Primary Term set forth above. The TENANT shall
exercise its option for the Secondary Term of
this Lease by delivering written notice to the LANDLORD at least 180 days prior
to, and no more than 210 days prior to, the
expiration of the Primary Term by Certified Mail.
    
    3. AMOUNT OF RENT AND MANNER OF PAYMENT:
        A. The TENANT shall pay unto the LANDLORD the minimum rent for the
Primary Term of this Lease the total rental
in the sum of $838,229.12 Dollars, said sum to be paid monthly in advance as
follows:
Year 1 - $12,640.33 per month plus applicable sales and use tax
Commencing Year 2 and annually thereafter the base rent shall increase by 5%,
including option periods.
      
        B. In the event the commencement date is adjusted by reason of
construction, rent shall be paid and pro rated to the first
day of the following month in order that rent shall always be paid monthly in
advance, on or before the first day of each month.
        
        C. In addition to the payments of minimum rent to the LANDLORD, the
TENANT shall also pay the following, as and
for, and hereby defined as "additional rent":
 
            (I) REAL ESTATE TAXES: TENANT agrees to pay its proportionate share
of the real estate taxes during the term of this Lease and any renewal or
extension thereof, including any period during which TENANT shall transact
business in the Demised Premises prior to the commencement of the term of this
Lease. For the purposes of this Article, the term "Real Estate Taxes" shall
include all real estate taxes, assessments, water and sewer charges, betterment
assessments, sales and/or rent taxes, special assessments, other governmental
impositions and charges of every kind and nature whatsoever, extraordinary as
well as ordinary, foreseen and unforeseen and each and every installment thereof
which shall or may, during the Lease term, be levied, assessed, imposed, become
due and payable, or liens upon or arising in connection with the use, occupancy
or possession of or grow due or payable out of, or for, the POMPANO/LINCOLN
INDUSTRIAL, LTD or any part thereof, and all costs incurred by LANDLORD in
contesting, litigating or negotiating the same with the governmental authority-
TENANTS proportionate share shall be computed by multiplying the total amount of
the real estate taxes each year by a fraction, the numerator of which shall be
the gross leasable area of the Demised Premises and the denominator of which is
the gross leasable area of all building or portions thereof (including the
Demised Premises) occupied by TENANT in the POMPANO/LINCOLN INDUSTRIAL, LTD
determined as of the Commencement Date of the Lease and thereafter as of the
beginning of the calendar year in which such taxes are paid. TENANT hereby
waives any right it may have by statute or otherwise to protest real estate
taxes to any public taxing authority. Nothing herein contained shall be
construed to include as a tax which shall be the basis of real estate taxes, any
inheritance, estate, succession, transfer, gift, franchise, corporation, income
or profit tax or capital levy that is or may be imposed upon LANDLORD; provided,
however, that if at any time after the date hereof, the methods of taxation
shall be altered so that in lieu of or as a substitute for the whole or any part
of the taxes now levied, assessed or imposed (a) a tax on the rents received
from such real estate, or (b) a license fee measured by the rents receivable by
LANDLORD which is otherwise measured by or based in whole or in part upon the
POMPANO/LINCOLN INDUSTRIAL, LTD or any portion thereof, or (c) an income or
franchise tax, then the same shall be included in the computation of real estate
taxes hereunder, computed as if the amount of such tax or fee so payable were
that due if the POMPANO/LINCOLN INDUSTRIAL, LTD were the onJy property of
LANDLORD subject thereto.
 
                  A. TENANT agrees to pay to the LANDLORD the sum of $23,336.00
Dollars per annum payable in monthly installments of $1,944.67 on the first day
of each calendar month as its estimated payment of Real Estate taxes until the
POMPANO/LINCOLN INDUSTRIAL, LTD is assessed as substantially completed. For each
year thereafter TENANT shall pay LANDLORD monthly one-twelfth (1/12) of the
amount of the TENANT'S proportionate tax liability based on the actual taxes for
the preceding calendar year. LANDLORD shall notify TENANT in writing of the
actual amount due by TENANT for the preceding calendar year when determined. Any
amount paid by TENANT which exceeds the true amount due shall be credited on the
next succeeding payment due pursuant to this Section. If TENANT has paid less
than the true amount due, TENANT shall pay the difference within ten (10) days
of receipt of notice from LANDLORD. If the term of this Lease shall begin or end
other than on the first or last day of a calendar year, these charges shall be
billed and adjusted on the basis of such fraction of a calendar year. Should the
taxing authorities include in such real estate taxes, machinery, equipment,
fixtures, inventory or other personal property or assets of the TENANT, then
TENANT shall also pay its proportionate share of the entire real estate taxes
for such items.
 
              B. TENANT shall pay to LANDLORD, together with each installment of
Rent, all sales or rent taxes from time to time imposed in connection with rents
paid by TENANT under this Lease.
 

--------------------------------------------------------------------------------


  
 
      4. COMMON AREAS:
        A. LANDLORD shall make available within or adjacent to the
POMPANO/LINCOLN INDUSTRIAL, LTD such Common Areas, together with any Common
Areas made available by means of cross easements and/or reciprocal construction,
operating and easement agreements, as LANDLORD shall, from time to time, deem to
be appropriate for the POMPANO/LINCOLN INDUSTRIAL, LTD and LANDLORD shall
operate and maintain such Common Areas for their intended purpose. TENANT shall
have the non-exclusive right during the term of this Lease to use (for their
intended purposes) the Common Areas for itself, its employees, agents,
customers, invitees, licensees and concessionaires subject, however, to the
provisions of this Article.
 
       B. All Common Areas shall be subject to the exclusive control and
management of LANDLORD, and LANDLORD shall have the right, at any time and from
time to time, to establish, modify, amend and enforce uniform rules and
regulations with respeql. to the common Areas and the use thereof. TENANT agrees
to abide by and conform with such rules and regulations upon notice thereof, to
cause its concessionaires, invitees and licensees and its and their employees
and agents, to abide and conform. LANDLORD shall have the right (a) to close, if
necessary, all or any portion of the Common Areas to such extent as may in the
opinion of LANDLORD'S counsel be reasonably necessary to prevent a dedication or
public taking thereof or the accrual of any rights of any person or of the
public therein, (b) to close temporarily all or any portion of the Common Areas
to discourage non-customers' use, (c) to use portions of the Common Areas while
engaged in making additional improvements or repairs or alterations to the
POMPANO/LINCOLN INDUSTRIAL, LTD, (d) to transfer, in whole or in part, any of
LANDLORD'S rights and/or obligations under this Article, to any other TENANT(s)
sub-TENANT(s) or other occupant(s) of the POMPANO/LINCOLN INDUSTRIAL, LTD or to
such other party(ies) or designee(s) as LANDLORD may from time to time
determine, and (e) to do and perform such other acts (whether similar or
dissimilar to the foregoing) in, to and with respect to, the Common Areas as in
the use of good business judgment LANDLORD shall determine to be appropriate for
the POMPANO/LINCOLN INDUSTRIAL, LTD. TENANT agrees to cause its officers,
employees, agents, licensees and any concessionaires to park their respective
automobiles, trucks and other vehicles only in such parking places in the Common
Areas designated by the LANDLORD from time to time as the employee parking area.
TENANT shall not at any time interfere with the rights of LANDLORD and other
TENANTS, their officers, employees, agents, licensees, customers, invitees and
concessionaires, to use any part of the parking areas and other Common Areas.
 
       C. In consideration of LANDLORD'S agreement to operate and maintain the
Common Areas, TENANT covenants and agrees to pay TENANT'S Pro Rata Share of the
Common Area Costs (as such terms are defined below) for each Lease Fiscal Year.
LANDLORD shall notify TENANT from time to time of the amount which LANDLORD
estimates will be the amount of the Common Area Costs for such Lease Fiscal Year
and TENANT shall pay to LANDLORD the sum of $37,337.60 Dollars per annum payable
in monthly installments of $3,111.47 on the first day of each calendar month as
its estimated payment of Common Area Costs until the POMPANO/LINCOLN INDUSTRIAL,
LTD is assessed as substantially completed. For each year thereafter TENANT
shall pay LANDLORD monthly one-twelfth (1/12) of the amount of the TENANT'S
proportionate Common Area Costs based on the actual Common Area Costs for the
preceding calendar year. LANDLORD shall submit to TENANT annually a statement
showing the Common Area Costs to be paid by TENANT with respect to such year,
the amount heretofore paid by TENANT during such Lease Fiscal and the amount of
the resulting balance due thereon, or overpayment thereof, as the case may be.
Appropriate adjustment shall thereupon be made between the parties, on demand,
on the basis of such statement. Each statement shall be binding upon TENANT, its
successors and assigns, as to the matters set forth therein, if no objection is
raised with respect thereto within thirty (30) days after submission of each
statement to TENANT. TENANT shall have the right, at TENANT'S expense, to
examine LANDLORD'S books and records at the offices of LANDLORD during ordinary
business hours not more than once in each Lease Fiscal Year for the purpose of
verifying the matters set forth in the statement for the immediately preceding
Lease Fiscal Year.
 
            (1) "Common Area Costs" shall mean the total costs and expenses
incurred by LANDLORD, its agents and/or designees for operating, maintaining,
repairing and/or replacing all or any part of the Common Areas (and any
installation therein, thereon, thereunder, or thereover), which costs and
expenses shall include, but shall not be limited to, the following: the total
costs and expenses incurred in cleaning, planting, replanting and maintaining
the landscaping of the common facilities of the POMPANO/LINCOLN INDUSTRIAL, LTD;
the cost of all LANDLORD'S insurance, including, but not limited to, fire and
other casualty, bodily injury, public liability, property damage liability,
automobile parking lot liability insurance, sign insurance, workmans
compensation insurance and other insurance carried by LANDLORD for the Common
Areas; assessments; repairs; repaving; line repainting; exterior repainting;
rental and maintenance of signs and equipment; lighting; sanitary control;
removal of trash, rubbish, garbage and other refuse; depreciation of machinery
and equipment used in such maintenance; depreciation of roof and paved areas;
repair and/or replacement of on-site water lines, electric lines, gas lines,
sanitary sewer lines and storm water lines; all electrical, water, sewer or
other utility charges for serving the Common Areas (including any on-site and/or
off-site sanitary treatment plant(s) serving the POMPANO/LINCOLN INDUSTRIAL, LTD
and all pipes leading to and from same); Management Fees and the cost of
personnel to implement such services, including the directing of parking; wages
and salaries (including employee benefits, unemployment insurance and social
security payments) of any personnel necessary to implement the operation,
maintenance and repairs of the POMPANO/LINCOLN INDUSTRIAL, LTD (excluding the
cost of any work performed at LANDLORD'S home office); personal property taxes,
sales and use taxes on material, equipment, supplies and services; fees for
required licenses and permits; fire, security and police protection, sprinkler
system; public address system(s);
public toilets; reasonable straight line of depreciation of, and rental charges
for, movable equipment; supplies, material and labor.
 
            (2) "Lease Fiscal Year" means each period of January 1 through
December 31 during the term hereof except that the first Lease Fiscal Year shall
be the period from the commencement of the term hereof through the December 31
next following the commencement date and the last Lease Fiscal Year shall be the
period from the January 1 next preceding the termination date to and including
the termination date of the lease term.
            (3) "TENANT'S Pro-rata Share" is defined as a fraction, the numerat
or of which is the gross leasable area of the Demised Premises and the
denominator of which is the gross leasable area of all buildings or portions
thereof (including the Demised Premises) occupied by TENANTS in the
POMPANO/LINCOLN INDUSTRIAL, LTD. All amounts due and payable under this Article
3, whether minimum Rent, Common Area Maintenance, Real Estate Tax, or Sales Tax,
are hereby deemed and
defined, as "Rent".



--------------------------------------------------------------------------------


  
 
    4. TENANTS SUBORDINATION TO MORTGAGE:
It is specifically understood and agreed by and between the LANDLORD and the
TENANT that the LANDLORD may from time to time secure mortgages on the Demised
Premises from a bank, savings and loan association, insurance company or other
lender; and that this Lease is and shall be subordinate to the lien of any
mortgages; and the TENANT agrees that it will execute and or provide as the case
may be such subordination and other documents, including but not limited to
estoppel certificates and financial statements, or agreements as may be
requested or required by such lenders; however, that the mortgage and/or
subordination agreement, as the lender may direct, shall contain a provision
which states, in effect, that the TENANT shall not be disturbed in its
possession and occupancy of the Demised Premises during the term of this Lease,
notwithstanding any such mortgage or mortgages, provided that the TENANT shall
comply with and perform its obligations hereunder.
 
    5. COVENANTS OF THE TENANT: The TENANT hereby covenants and agrees with the
LANDLORD as follows:
        A. That it will promptly pay the rent as herein specified without
notice.
 
        B. That it will keep the interior portion of the demised premises and
the improvements placed therein in a good state of repair, and it will be
responsible for all repairs and replacements including the painting, maintenance
and interior repairs to the interior of the building including all windows,
doors and openings, all electrical, heating, plumbing, air conditioning and
other systems installed within or without of the building. It is intended that
the LANDLORD will maintain the exterior masonry of the
building and roof area only, and the TENANT shall maintain everything else. It
is acknowledged, however, that if TENANT installs and maintains T.V. antennas,
air conditioning and/or signs, lighting, and/or other equipment, objects or
materials and the like, on the roof of the premises (and such installation shall
be only on the roof directly over the premises leased by the TENANT), the TENANT
shall be solely responsible for all of said area over the Demised Premises and
any other area affected by the installation or maintenance work thereon.
 
        C. INDEMNITY AND INSURANCE:
            (I) TENANT agrees to save LANDLORD harmless from, and indemnify
LANDLORD against, and covenants not to sue LANDLORD for, to the extent permitted
by law, any and all injury, loss or damage and any and all claims of injury,
loss or damage, of whatever nature (a) caused by or resulting from, or claimed
to have been caused by or to have resulted from, any act, omission or negligence
of LANDLORD, by TENANT or anyone claiming under TENANT (including, but without
limitation subtenants and concessionaires of TENANT and, employees and
contractors of TENANT or its subtenants or concessionaires), no matter where
occurring and (b) occurring upon or about the Demised Premises, including but
not limited to common areas, parking lots, landscaped areas, no matter how
caused, all of the foregoing REGARDLESS OF ANY NEGLIGENCE ON LANDLORD'S PART.
This covenant, indemnity and hold harmless agreement shall include indemnity
against all costs, expenses and liabilities incurred in connection with any such
injury, loss or damage or any such claim, or any proceeding brought thereon or
the defense thereof. If TENANT or anyone claiming under TENANT, or the whole or
any other part of the property of TENANT or anyone claiming under TENANT shall
be injured, lost or damaged by theft, fire, water or steam or in any other way
or manner, whether similar or dissimilar to the foregoing, no part of said
injury, loss or damage is to be borne by LANDLORD. TENANT covenants not to sue
LANDLORD for, and agrees that LANDLORD shall not be liable to TENANT or anyone
claiming under TENANT for any injury, loss or damage that may be caused by or
result from the fault or negligence of any persons occupying adjoining premises
or any other part of the Entire Premises, or as the result of criminal acts by
third parties, regardless of forseeability.
 
            (2) TENANT will maintain general comprehensive public liability
insurance, with respect to the Demised Premises and its appurtenances, naming
LANDLORD and TENANT as insureds, in amounts not less than One Million
(SI,000,000.00) Dollars with respect to injuries to any one person and not less
than One Million (SI,000,000.00) Dollars with respect to injuries suffered in
any one accident, and not less than One Million ($1,000,000.00) Dollars with
respect to property, said policy to apply as the primary source of recovery in
the event of any occurrence, loss, or damage. TENANT will keep all plate glass
insured naming LANDLORD and TENANT as insured as their interest may appear.
LANDLORD may, from time to time, increase the amount of such Public Liability
Insurance coverage by giving ninety (90) days prior written notice thereof to
TENANT, in which event, all subsequent policies acquired by TENANT shall conform
to the new insurance requirements. TENANT shall deliver to LANDLORD the policies
of such insurance, or certificates thereof, at least fifteen days prior to the
commencement of the term of this lease, and each renewal policy or certificate
thereof, at least fifteen (15) days prior to the expiration of the policy it
renews. In the event TENANT does not deliver the policies and certificates of
insurance to LANDLORD as aforesaid, LANDLORD shall have the right to purchase
said insurance on behalf of TENAK7, and upon submission to TENANT of a bill for
the amount paid by LANDLORD, TENANT shall remit within five (5) days of receipt
of said statement the amount owed, together with interest thereon at a rate
equal to the highest rate allowed by law to be charged by LANDLORD per annum.
 
        D. That TENANT may not assign this Lease, or let, underlet, or sublet,
the whole or any part of said premises without the written consent of the
LANDLORD, which consent shall not be unreasonably withheld. No assignment or
subletting shall exonerate TENANT from its' obligations hereunder.
 
        E. That TENANT will not occupy or use said premises, nor permit the same
to be occupied or used for any business which is unlawful. That it will comply
with all lawful requirements of the Board of Health, Police Department, Fire
Department. Municipal, County, State, Federal and any and all other agents,
agencies or authorities respecting the manner in which it uses the leased,
premises.
 

--------------------------------------------------------------------------------


       
 
        F. That at the expiration of said term or any extension or renewal
thereof, it will quit and surrender the demised premises in a good and
substantial state of repair, reasonable wear and tear excepted. The TENANT shall
be responsible for any damage created by reason or by virtue of the conduct of
its business; and shall return the demised premises in its original state
(original state means the condition of the premises on the date tenant first
occupied the premises regardless of the date of this
lease or the commencement date of this lease), reasonable wear and tear
excepted.
 
        G. That TENANT shall not use the premises for any purpose which may
increase the standard rate of fire, windstorm, extended coverage and liability
insurance; that in the event standard rates of insurance cannot be obtained by
reason of the TENANT'S use of the demised premises, then and in that event, the
TENANT shall, forthwith upon notice, at LANDLORD'S option, either desist from
said unacceptable use and/or pay such additional insurance premiums.
 
        H. That not withstanding the terminology contained in sub-paragraph B
above, or elsewhere in this Lease Agreement, signs shall not be erected and/or
attached to any portion of the demised premises without the express written
consent of the LANDLORD. TENANT acknowledges that the LANDLORD demands
uniformity and the sole discretionary right to determine the size, materials and
lighting thereof: and accordingly, the LANDLORD may at its option, order and
have installed the signs from one source, same to be at the sole cost and
expense of the TENANT; provided, however, that the TENANT shall first approve
same. Violation of this restriction shall allow LANDLORD to remove such signs
without notice and at cost of TENANT.
 
        I. That TENANT shall not use the interior and/or exterior portion of the
demised premises, or any portion of the common areas, parking lot, landscaped
areas, or other portions of the property so as to cause any noise, noxious
odors, accumulation of materials, supplies, equipment vehicles, waste, discharge
or accumulation or storage of hazardous waste, or garbage, vibrations, damage or
any other disturbance or nuisance whatsoever which may create undue annoyance or
hardship to another TENANT of the LANDLORD, and/or to the LANDLORD and/or a
hazard or element of waste to LANDLORD'S property. The TENANT shall not make any
change to the exterior and/or interior portion of the building without the
express written consent of the LANDLORD, and particularly the TENANT will not
cause anything to be done which may impair the overall appearance of the
LANDLORD'S building. Although the demised premises is intended to include the
exterior walls and parking spaces immediately in front of the premises, the
TENANT covenants that it shall not use the exterior portion of the demised
premises except for parking and ingress and egress. The TENANT shall not cause
the access street or streets in the POMPANO/LINCOLN INDUSTRIAL, LTD to be
blocked so as to cause any disruption of traffic by reason of loading,
deliveries, etc.
 
        J. That TENANT accepts the demised premises in its present ("as is")
condition, except as depicted on Exhibit "B" of this lease. In the event that
the demised premises have not been completely constructed as of the execution of
the Lease, then in that event, the TENANT acknowledges that TENANT has inspected
the plans and specifications and accepts substantial completion of same pursuant
to the plans; there being no further representations or warranty by LANDLORD.
 
        K. That the LANDLORD or LANDLORD'S agent may at any reasonable time
enter and view said premises and make repairs, if LANDLORD should elect to do
so.
 
        L. That the TENANT takes all risk of any damage to TENANT'S property
that may occur by reason of water or the bursting or leaking of any pipes or
waste water about said premises, or from any act of negligence of any co-tenant
or occupants of the building, or of any other person, or fire, or hurricane, or
other act of God, or from any cause whatsoever.
    
        M. That TENANT covenants not to sue LANDLORD for, and shall indemnify
and save harmless the said LANDLORD from and against any and all claims, suits,
actions, damages, and/or causes of action arising during the term of this Lease
for any personal injury, loss of life and/or damage to property sustained in or
about the leased premises, by reason or as a result of the TENANT'S occupancy
thereof, and from and against any orders, judgments, and/or decrees which may be
entered thereon, and from and against all cost, counsel fees, expenses and
liabilities incurred in and about the defense of any such claim and the
investigation thereof, REGARDLESS OF ANY NEGLIGENCE ON LANDLORD'S PART.
 
 6. COVENANTS OF THE LANDLORD: The LANDLORD hereby covenants and agrees with the
TENANT as follows:
    A. That TENANT on paying the rental and performing the covenants herein
agreed to by it to be performed shall remain peaceably and quietly in
possession, have, hold and enjoy the demised premises for the said term(s). The
LANDLORD, however, shall not be responsible to the TENANT if any prior TENANT
shall refuse to vacate the premises upon the expiration of such TENAT^TS
leasehold estate.
 
7. ADDITIONAL MUTUAL COVENANTS: The following stipulations and agreements are
expressly understood by
both the LANDLORD and the TENANT and they do hereby agree to abide by them:
    A. That upon the breach of any of the covenants, conditions and stipulations
herein contained to be kept and performed by the TENANT, the LANDLORD may
immediately without notice and without the necessity of legal process re-enter
said premises, and thereupon, at the LANDLORD'S option, said lease shall
forthwith be terminated and/or the LANDLORD may exercise any of the options
herein provided for the LANDLORD'S benefit in case of default on the part of the
TENANT.
 
    B. Fire or other Casualty: If the building is so damaged by fire or other
casualty that the Premises are rendered unfit for occupancy (whether or not the
premises are damaged), then, at either party's option, the term of this Lease,
upon written notice from such party given within 30 days after the occurrence of
such damage, shall terminate as of the date of the fire or other casualty. In
such case, Tenant shall pay the rent apportioned to the time of such
termination, and Landlord may enter upon and repossess the Premises without
further notice. If neither party elects to terminate the term of this Lease,
Landlord will repair the building to the extent that Landlord receives insurance
proceeds there for, and Landlord may enter and possess the Premises for that
purpose. While Tenant is deprived of the Premises, rent shall be suspended in
proportion to the number of square feet of the
premises rendered untenantable. If the Premises or the building shall be damaged
to that such damage does not render the premises unfit for occupancy. Landlord
will repair whatever portion of the Premises or of the building that may have
been damaged, and Tenant will continue in possession, and rent will be
apportioned or suspended to the extent that the Premises are partially
untenantable as a result of the damage. In the event Landlord elects to repair
or rebuild the Premises pursuant to this paragraph, Tenant agrees to furnish
Landlord with all insurance proceeds which Tenant recovers for damage to any
Standard Building Finishes and Work, excluding improvements paid for by Tenant.
The reconstruction of the Premises beyond Standard Building Finishes and Work
shall be Tenant's sole responsibility, at Tenant's option. Despite any other
provisions of this article 7.B., if any damage is caused by or results from the
gross negligence or intentional act of Tenant, those claiming under Tenant, or
Tenant's employees, or invitees, rent shall not be suspended or apportioned, and
Tenant shall pay, as additional rent upon demand, the cost of any repairs, made
or to be made, as a result of such damage.
 

--------------------------------------------------------------------------------


    
 
    C. SECURITY DEPOSITS: LANDLORD acknowledges the receipt of, subject to
clearance SI 8,758.26 due upon signing this lease as security deposit for the
performance of TENANT'S obligations under this Lease. LANDLORD is not obligated
to apply the security deposit for rent or charges in arrears or damages for the
TENANTS failure to perform or otherwise breach this Lease, the LANDLORD may do
so at its option. The LANDLORD'S right to possession of the premises for
non-payment of rent or for any other reason shall not be affected in any way by
the LANDLORD holding the security. Tenant agrees that if it fails to make any
payment in accordance with the above schedule on a timely basis, any money
received by Landlord from Tenant shall first be applied toward Security Deposit
due and the balance shall then be applied towards rent due, regardless of any
legend or memo on the front or back of any check, and regardless of any letter,
note or memo accompanying any check.
 
    D. That the covenants and agreements contained in this Lease are
interdependent and are binding on the parties hereto, their successors and
assigns. This Lease has been prepared in several counterparts, each of which
said counterpart, when executed, shall be deemed to be an original hereof. There
shall be no construction or interpretation of this Lease favorable or
unfavorable to either party by virtue of its' preparation by LANDLORD. The
parties hereby waive any right to trial by jury. In the event of any litigation,
the prevailing party shall recover reasonable attorney fees and costs incurred.
Any claim whatsoever that TENANT may have against LANDLORD shall not be asserted
as a counterclaim by TENANT in an eviction action commenced by LANDLORD, but
rather shall be brought by TENANT as a separate action.
 
    E. That if the TENANT shall not pay the rents herein reserved at the time
and in the manner stated, or shall fail to keep and perform any other condition,
stipulation or agreement herein contained on the part of the TENANT to be kept
and performed, or in the event that any petition or suit shall be filed by or
against the TENANT under the bankruptcy laws (state or federal) or make an
assignment for the benefit of creditors, or should there be appointed a Receiver
to take charge of the premises either in the state courts, or in the federal
courts, then in any of such events, the LANDLORD may, at LANDLORD'S option,
terminate and end this Lease and re-enter upon the property, whereupon the term
hereby granted and at the LANDLORD'S option, all right, title and interest under
it, shall end and the TENANT become a TENANT at sufferance, or else, said
LANDLORD may, at LANDLORD'S option, elect to declare the entire rent for the
balance of the term due and payable forthwith, and may proceed to collect the
same by distress or otherwise, and thereupon said term shall terminate, at the
option of the LANDLORD or else and said LANDLORD may take possession of the
premises and rent the same for the account of the TENANT, the exercise of any of
which options herein contained shall not be deemed the exclusive LANDLORD'S
remedy, the expression "entire rent for the balance of the term" as used herein,
shall mean all of the rent prescribed to be paid by the TENANT unto the LANDLORD
for the full term of the Lease; less, however, any payments that shall have been
made on account of and pursuant to the terms of said Lease. LANDLORD shall
immediately be entitled to relief from the automatic stay provided by Section
362 of the bankruptcy code, irrespective of the requirement of Section 362, and
LANDLORD shall not be obligated to satisfy those requirements in order to obtain
relief. This provision is a material inducement to LANDLORD entering into this
Lease.
 
    F. That at LANDLORD'S option if the TENANT shall abandon, vacate or remove
the major portion of the goods, wares, merchandise, machinery, equipment and any
other material held on these premises in the course of business, usually kept on
said premises when the same is open for business and shall cease doing business
in said premises, then and in such event, this Lease shall immediately become
canceled and null and void and all payments made by said TENANT shall be
retained by the LANDLORD as payment in full for the period of time the premises
are occupied by the TENANT and TENANT shall not be entitled to any monies to
paid by it, even though such payment is for time subsequent to such closing of
the premises and removal of the goods, wares, merchandise, machinery, equipment,
etc.
 
    G. TENANT agrees that in case of the failure of the said TENANT to pay the
rent herein reserved when the same shall become due and it becomes necessary for
the LANDLORD to collect said rent through an attorney, the TENANT will further
pay a reasonable attorney's fee together with all costs and charges thereof.
 
    H. That if TENANT shall hereafter install, at its expense, any shelving,
lighting and other fixtures, unit heaters, portable air conditioning units,
portable partitions or any trade fixtures, or if TENANT shall hereafter install
or apply any advertising signs or other standard identifications of TENANT, any
article so installed or any identification so applied shall be the property of
TENANT, which TENANT may remove at the termination of this Lease, provided that
in such removal TENANT shall repair any damage occasioned to the demised
premises, in good workman-like manner. The TENANT shall not remove any fixtures,
equipment, or additions which are normally considered to be affixed to the
realty, such as, but not limited to, electrical conduit and wiring, panel or
circuit boxes, terminal boxes, partition walls, paneling, central air
conditioning and ducts, plumbing fixtures, or any other equipment or material
affixed to the structure.
 

--------------------------------------------------------------------------------


 
 
    I. That LANDLORD shall have the right to affix a reasonable sign to the
premises six months prior to the termination of the Lease advertising same for
rent and the LANDLORD shall have the right to exhibit the premises during said
six months, provided that same is during business hours and not more frequently
than once every day.
 
    J. That notices as herein provided shall be given by registered or certified
mail, return receipt requested, to the LANDLORD at: POMPANO/LINCOLN INDUSTRIAL,
LTD, 5009 N. Hiatus Road, Sunrise, FL 33351 and to the TENANT at the demised
premises, except that three day notices for nonpayment of Rent may be hand
delivered or posted. The address for giving said notices may be changed by the
LANDLORD or TENANT in writing, at the addresses set forth herein, or as
modified.
 
    K. That any provision herein contained which shall appear to be intended to
survive the expiration of this Lease shall survive such expiration date.
 
    L. That the TENANT shall use and occupy the premises for health care and
related business and for no other purpose.
 
    M, Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present a health risk to
persons who are exposed to it over time. Levels of radon that exceed Federal and
State Guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing can be obtained from your county public health
unit.
 
    N. Condemnation: If the whole or a substantial part of the building is taken
or condemned for public use, Tenant shall have no claim against Landlord, and
shall have no claim to any portion of the amount that may be awarded to Landlord
as damages or paid as a result of such condemnation, including any right of
Tenant to damages for loss of its leasehold. All rights of Tenant to damages
therefore are hereby assigned by Tenant to Landlord. The foregoing shall not,
however, deprive Tenant of any separate award for moving expenses, business
dislocation damages, or for any other award which would not reduce the award
payable to Landlord. Upon the date the right to possession vests in the
condemning authority, this lease shall cease and terminate with rent adjusted to
such date, and Tenant shall have no claim against Landlord for the value of any
unexpired term of this lease.
 
    O. No legend or memo on the front or back of any check, and no letter, note
or memo accompanying any check, and LANDLORD'S physical acceptance (and
endorsement and deposit, as the case may be) shall in any way constitute an
accord and satisfaction between the parties, a waiver or forfeiture by LANDLORD,
or a novation of this lease, when the amount tendered by TENANT is less than the
amount actually due under this lease.
 
    P. TENANT agrees to pay a late charge fee of seven (7%) percent of the
monthly rent for any monthly payment received by LANDLORD after the fifth (5th)
day of the month on which the rental payment is due. This late charge fee is
hereby deemed "Rent". If any payment of rent, or additional rent, is made by
check, and the check is dishonored for any reason, including but not limited to
insufficient funds or uncollected funds, TENANT shall reimburse LANDLORD with
cash or a cashier's check in the amount of the dishonored check, plus a
dishonored check fee in the amount of 7%. This 7% dishonored check fee is hereby
defined and deemed as "rent" hereunder.
 
    Q. RULES AND REGULATIONS FOR COMMON AREAS (See attached Exhibit "A"):
 
    R. CONSTRUCTION LIENS: Landlord's fee simple interest shall not be subject
to any liens whatsoever for any improvements made by Tenant. Tenant covenants
and agrees that it has no power to incur any indebtedness giving a lien of any
kind upon the right, title and interest of Landlord in and to the Lease
Premises, and that no person shall ever be entitled to any lien, directly or
indirectly, derived through or under the Tenant, or its agents, servants, or
account of any act or omission of said Tenant. All persons contracting with the
Tenant or furnishing materials and labor to Tenant, or its agents or servants,
as well as all other persons whomsoever shall be bound by the provisions of this
Lease. Should any lien be filed, Tenant shall discharge same within thirty (30)
days thereafter, by paying the same. Tenant shall not be deemed to be the agent
of Landlord so as to confer upon a laborer bestowing labor upon the Leased
Premises, or upon a materialman who furnishes material incorporated into the
construction of improvements upon the Leased Premises, a mechanic's lien upon
Landlord's estate under the provisions of Chapter 713, Florida Statutes, and
subsequent revisions thereof. If requested by Landlord, Tenant agrees to execute
a short form Memorandum of Lease which Landlord may record in the Public Records
of Broward County, Florida which shall state, hi accordance with Chapter 713,
Law of the State of Florida, that Tenant has no power to incur any liens
whatsoever.
 

--------------------------------------------------------------------------------


 
 
    8. PREPARATION OF THE LEASED PREMISES:
        A. LANDLORD: LANDLORD shall, at its sole cost and expense paint and
carpet those areas of the Premises delineated in the cross hatch drawing
attached hereto as Exhibit "B", perform repairs to the air conditioning units on
the Premises as of the date of this Lease and perform any electrical or lighting
problems LANDLORD discovers on the Premises as of the date of this Lease.
LANDLORD estimates that the above repairs shall be completed by the Commencement
Date, but any delay in completing said improvements, except delays caused by
LANDLORD, shall not delay TENANT'S obligations to pay rent and additional rent
pursuant to the terms of this Lease nor be deemed a termination of this Lease.
Landlord shall not be responsible for any other repairs other than is stated in
this Lease and except for the items delineated in this paragraph 8(A), TENANT
accepts the Premises in their present AS-IS condition. LANDLORD shall have no
responsibility or liability for any loss or damage to any fixtures, equipment or
personal property of any kind installed or left in the Premises as a result of
TENANT' entry on and occupancy of the Premises prior to the completion of the
above repairs. TENANT acknowledges that LANDLORD would not have funded the cost
of the repairs, but for TENANT'S agreement to perform all the terms, conditions
and agreements to be performed by TENANT under this Lease for the entire Lease
Term. Accordingly, upon termination of this Lease which is the result of
TENANT'S failure to perform it operating covenant or any other obligation
hereunder, or any rejection of this Lease by TENANT, or trustee, in any
bankruptcy proceeding, TENANT shall, to the extent permitted by the bankruptcy
court, if applicable, promptly reimburse LANDLORD for the net unamortized
portion of the LANDLORD'S cost of repairs which liability shall be in addition
to any liability which TENANT may have, if any, for rentals that would have been
payable over the remaining portion of the Lease Term. For the purposes hereof
the LANDLORD'S cost of repairs shall be amortized on a straight line basis over
the initial term of the Lease.
 
        B. TENANT:
            (1) TENANT'S Work: The TENANT shall, at its sole cost and expense,
perform all work necessary to complete the Premises for the purpose delineated
in this Lease (the "TENANT’s Work"). TENANT’s failure to complete TENANT’s Work
on or before the Commencement Date, shall not delay the payment of Rent,
additional rent or any other charges hereunder.
 
            (2) Plans for TENANT'S Work: Approvals: Prior to commencement of any
TENANT'S Work, TENANT shall deliver to LANDLORD, for LANDLORD'S review and
approval, TENANT'S plans and specifications for TENANT'S Work. TENANT Work
cannot commence until LANDLORD has approved said plans and specifications, said
approval shall not be unreasonably withheld or delayed. Except as otherwise
expressly set forth in this Lease, all permits necessary for the performance of
TENANT’s Work shall be obtained by TENANT at its sole cost and expense, provided
that LANDLORD agrees to reasonably cooperate with TENANT if necessary or
desirable to obtain any such permit. TENANT shall apply for all building permits
and other governmental approvals for the Premises (the "Approvals") upon
LANDLORD'S approval of TENANT’s Plans. TENANT agrees to use good faith, diligent
efforts to obtain said building permits and approvals and TENANT may not
commence TENANT'S Work prior to obtaining the Approvals and providing a copy of
same to LANDLORD.
 
            (3)Construction of TENANT'S Work: Prior to the commencement of the
TENANT’s Work, TENANT shall deliver to LANDLORD a copy of its executed
construction contract with its contractor for the construction of the TENANT’s
Work; certificates of the insurance required to be obtained by TENANT hereunder,
and a copy of the building permit and all Approvals. TENANT shall cause the
TENANT’s Work to be constructed in accordance with the TENANT’s plans and
specifications previously submitted to and approved by LANDLORD. TENANT
expressly acknowledges that TENANT shall be responsible for providing, at
TENANT’s sole cost and expense, security service to the Premises during the
course of the TENANT’s Work. All work to be performed by TENANT shall be
performed by a contractor selected by TENANT, and approved by LANDLORD in its
reasonable discretion ("TENANT’s Contractor"). All work on the TENANT’s Work by
TENANT shall be done in a first-class, good and workmanlike manner. TENANT’s
Work shall not unreasonably interfere with the performance of construction or
other work by LANDLORD or any other tenant of the building where the Premises
are located ("Building"), or unreasonably impede vehicular or pedestrian ingress
or egress to or from the Building or any part thereof. LANDLORD acknowledges
that LANDLORD shall not require TENANT, nor the TENANT'S Contractor or any
subcontractors of the TENANT Contractor, to be obligated to use union or other
labor subject to any collective bargaining agreement. From and after TENANTS
commencement of construction of the TENANTS Work, when and as set forth above,
TENANT shall thereafter diligently prosecute such construction to completion.
After LANDLORD'S approval of the TENANT'S plans and specifications, no material
change shall be made therein except with the prior written consent of LANDLORD,
which consent shall not be unreasonably withheld or delayed. LANDLORD'S consent
shall not be required in connection with any change which does not change the
exterior of the Premises, any change which does not constitute a material change
to the architectural or design concept of the interior of the Premises, or any
other change which does not affect the structure or any mechanical or utility
systems serving the Premises and which does not cost in excess of $500 per
change or $5,000 in the aggregate. TENANT’s construction may vary from the
requirements of the TENANTS Plans if the variances are required by the building
permit or applicable legal requirements. TENANT shall complete construction of
the TENANTS Work in substantial accordance with the TENANTS Plans and open for
business to the public not later than the Commencement Date ("Completion Date").
The term "substantially completed", when used in connection with the term
"TENANT'S Work", shall mean that the TENANTS Architect shall have certified to
LANDLORD that TENANTS Work has been constructed in substantial accordance with
the approved TENANTS Plans, and an unconditional certificate of occupancy, or an
occupational license, whichever is applicable, has been issued for the Permitted
Use of the Premises. TENANT may not commence its Permitted Use of the Premises
until it has received said unconditional certificate of occupancy or
occupational license. Within 5 days after Completion Date, TENANT shall deliver
to LANDLORD the following: (i) an affidavit made by an executive officer of
TENANT on behalf of TENANT stating that the TENANT'S Work has been substantially
completed in compliance with the terms and provisions of this Lease and the
plans and specifications approved by LANDLORD, and that no financing statements
or other instruments creating security interests under the Uniform Commercial
Code are outstanding or have been filed, it being intended that any such
affidavit may be relied upon by LANDLORD and that any inaccuracy therein shall
be and be deemed to be a default hereunder unless the condition which rendered
such statement untrue is cured in a manner which renders such statement true,
after ten day's notice and opportunity to cure; (ii) an affidavit of TENANT'S
Contractor performing TENANT'S Work stating that all subcontractors, laborers
and materialmen who have performed work on or furnished material to the Premises
(whose names and addresses shall be recited in the affidavit) have been paid in
full and that all liens therefore that have been or might be filed have been
discharged of record or waived or bonded; (iii) executed full and final releases
and waivers of lien with respect to the Premises from TENANT'S Contractor and
all subcontractors and materialmen who have performed work on or furnished
material to the Leased Premises, acceptable to LANDLORD in form and content;
(iv) all certificates and approvals with respect to the work performed by TENANT
or on TENANT'S behalf that may be required by any governmental authorities as a
condition for the issuance to LANDLORD or TENANT of any occupancy certificate
for the Premises, together with a copy of any occupancy certificate or
occupational license issued by the proper governmental authority for the
Premises, which occupancy certificate shall be obtained by TENANT at its cost
and expense; and (v) a set of "as-built" plans. TENANT covenants that the
TENANT’S Work shall comply with all applicable governmental regulations, codes
and ordinances of the City of Pompano Beach, Broward County and the State of
Florida, the United States of America and all other governmental agencies having
jurisdiction over the Building, including without limitation, the Americans with
Disabilities Act. LANDLORD reserves the right, at all reasonable times upon
reasonable written notice to TENANT, to enter the Premises and inspect TENANT'S
Work in progress for the purpose of verifying conformity of TENANT'S Work with
the approved TENANT'S Plans, provided that any such entrance and inspection
shall be accomplished in such manner as to not unreasonably interfere with or
delay TENANTS construction of the TENANT'S Work. The TENANTS Work shall comply
with all of the reasonable terms and provisions of any insurance policy covering
or applicable to the Premises and with the reasonable requirements of any
national or local Board of Fire Underwriters (or any other insurance body
exercising similar functions) having jurisdiction as to the Premises. LANDLORD
shall have no liability with respect to TENANTS materials or equipment stored in
the Premises, except for the intentional acts of LANDLORD, its agents,
contractors or employees. LANDLORD shall have no responsibility or liability for
any loss or damage to any fixtures, equipment or personal property of any kind
installed or left in the Premises, and TENANTS entry on and occupancy of the
Premises prior to commencement of the Term shall be governed by and subject to
all provisions, terms, covenants, agreements and conditions of this Lease and
TENANT shall be responsible for the payment of utility charges from and after
the date of this Lease. TENANT shall reasonably perform and cause TENANTS
contractor and subcontractors to reasonably perform TENANT'S Work in a manner so
as not to damage the Building, nor interfere with or hinder other tenants in the
conduct of their business, and so as not to damage, or unreasonably delay or
interfere with the prosecution or completion of any work being performed by
LANDLORD or its contractors in the Premises or in or about any other portion of
the Building, and shall comply with all reasonable construction procedures and
regulations hereafter prescribed by LANDLORD in its reasonable business
judgment. If TENANT fails to comply with its obligations set forth in the
preceding sentence, within 10 days after notice from LANDLORD to comply,
LANDLORD, in its reasonable discretion, shall have the right to give written
notice to TENANT to suspend any construction work at any time being performed by
or on behalf of TENANT in the Premises. Upon receipt of such notification from
LANDLORD to TENANT to cease any such work, as aforesaid, TENANT shall, if
requested by LANDLORD, forthwith remove from the Premises all agents, employees
and contractors of TENANT performing such work until such time as LANDLORD shall
have given its consent for the resumption of such construction work and TENANT
shall have no claim for damage of any nature whatsoever against LANDLORD in
connection therewith, nor shall TENANT be entitled to any reduction or abatement
of Rent or any other charges due under this Lease. Prior to the commencement of
the TENANTS Work and until the last to occur of (a) the completion of the
TENANTS Work, or (b) the Commencement Date, TENANT shall maintain, or cause to
be maintained insurance in builder's risk or similar form, naming LANDLORD and
any mortgagee of LANDLORD'S interest in the Building (herein called a
"Mortgagee") as an additional insured as its interests may appear, against loss
or damage by fire, vandalism and malicious mischief and such other risks as are
customarily covered by the so-called extended coverage endorsement, covering all
of the TENANTS Work, and ail materials stored at the site of the TENANTS Work,
in the full insurable value thereof by a reputable insurance company licensed to
do business in the State of Florida, all in accordance with paragraph 5(C)(2) of
this Lease. In addition, TENANT agrees to require the TENANTS Contractor and all
other contractors and subcontractors engaged in the performance of the TENANTS
Work to effect and maintain and deliver to TENANT and LANDLORD certificates
evidencing the existence of, prior to the commencement of the TENANTS Work and
until completion thereof the following insurance coverages:



--------------------------------------------------------------------------------


 
 
                (a) Worker's Compensation Insurance - in accordance with the
laws of the State of Florida, in amounts required by law.
 
                (b) Comprehensive General Liability Insurance naming TENANT and
LANDLORD as additional insureds, with combined limits per person and per
occurrence as reasonably required by LANDLORD. Fire and extended coverage
insurance, with fire and water damage legal liability coverages as reasonably
required by LANDLORD.
All such insurance shall provide, and certificates thereof shall state, that the
same is non-cancelable and non-amendable without at least thirty (30) days prior
written notice to LANDLORD.
 
        (4) Noncompliance by TENANT: Notwithstanding notice and cure periods to
the contrary contained in this Lease, in the event that TENANT (i) fails to
comply with the provisions of this paragraph 8 hereof beyond applicable notice
and cure periods, or (ii) fails to promptly commence construction of the TENANTS
Work, or (Hi) fails to diligently and continuously prosecute the TENANT'S Work
to completion, then, in any of such events, LANDLORD shall have the right to
terminate this Lease upon twenty (20) days prior written notice to TENANT;
provided, however, in the event that TENANT commences to correct such failure
within said twenty (20) day period and thereafter diligently, continuously and
with good faith prosecutes the cure thereof, this Lease shall not terminate and
shall remain in full force and effect in accordance with the terms and
provisions thereof but the foregoing shall not delay the Commencement Date or
any obligation of TENANT to pay Rent


IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals
on the day and year first above written.




WITNESSES: LANDLORD:



        MEDIRECTLATINO.INC  
   
   
  Date: October 6, 2006 By:   /s/ Debra Towsley  

--------------------------------------------------------------------------------

  President

 
 

        Sara Skicone Corp.  
   
   
  Date: October 6, 2006 By:   /s/ Steven A Cooperman  

--------------------------------------------------------------------------------

  President


--------------------------------------------------------------------------------






 
ADDENDUM TO LEASE BETWEEN LANDLORD - POMPANO/LINCOLN INDUSTRIAL, LTD. AND TENANT
- MEDIRECT LATINO, INC.
(2101 W. Atlantic Boulevard, Suite #101 and #106, Pompano Beach, FL 33069)






February 8,2006






This addendum sets forth additional provisions between LANDLORD -
POMPANO/LINCOLN INDUSTRIAL, LTD. and TENANT - MEDIRECT LATINO, INC. In the event
of any conflict between this Addendum and the Lease, then the provisions set
forth in this Addendum shall prevail.
    1. Upon Lease execution, TENANT shall pay to LANDLORD:
        1) 1 Month Security- $ 18,758.26- Due upon Lease signing.
    2. Tenant's regular monthly payment for year 1 is below:


$ 12,640.33
-Base Rent
$ 1,944.67
-Estimated Real Estate Taxes
S 3.111.47
-Estimated Common Area Costs
$17,696.47
 
$ 1.061.79
-Sales and Use Tax (Currently 6%)
S18,758.26
-Regular Monthly payment Year 1



    4. Tenant is entitled to the use of 67 parking spaces.
Tenant will be permitted to relocate the one air conditioning unit located on
the west side of its current warehouse at
1551 NW 65th Avenue, Plantation into the new location at 2101 W. Atlantic
Boulevard, Suite #101 & #106. Tenant shall bear the sole cost of this relocation
and any permits or governmental approvals required for same.



        MEDIRECTLATINO.INC  
   
   
  Date: October 6, 2006 By:   /s/ Debra Towsley  

--------------------------------------------------------------------------------

  President

 
 

        Sara Skicone Corp.  
   
   
  Date: October 6, 2006 By:   /s/ Steven A Cooperman  

--------------------------------------------------------------------------------

  President

 
 
A copy of your driver's license is required upon signing.
 



--------------------------------------------------------------------------------


 
 
Exhibit "A"
 
 
 
 
RULES AND REGULATIONS FOR COMMON AREAS:
 
(1) TENANT agrees as follows:
 
    (a) All loading of goods shall be done only at such time, in the areas, and
through the entrances, designated for such purposes by LANDLORD.
    (b) All garbage and refuse shall be deposited in the kind of container
specified by LANDLORD, and shall be placed outside of the premises for
collection in the manner and at the times and places specified by LANDLORD.
Under no circumstances shall any garbage, trash, refuse or any other material be
brought back from other locations for disposal. Only materials used or produced
on-site will be permitted within the collection containers. Tenant is solely
responsible for the actions of employees, contractors, and customers.
    (c) No loudspeakers, televisions, phonographs, radios or other devices shall
be used in a manner so as to be heard or seen outside of the premises without
prior written consent of the LANDLORD.
    (d) The outside areas immediately adjoining the premises shall be kept clean
and free from dirt and rubbish by TENANT to the satisfaction of the LANDLORD,
and TENANT shall not  place or permit any obstruction or merchandise in such
areas, nor conduct any business therefrom.
    (e) TENANT may not change (whether by alteration, replacement, rebuilding,
or otherwise) the exterior color and/or architectural treatment of the demised
premises or of the building in which the same are located, or any part thereof.
    (f) TENANT must obtain and maintain in effect all permits and licenses
necessary for the operation of TENANTS business.
    (g) TENANT shall not burn any trash or garbage of any kind in and about the
premises or Industrial Park.
    (h) TENANT shall at all times maintain an adequate number of suitable fire
extinguishers on the premises for use in the case of fire, including electrical
or chemical fires.
    (i) TENANT agrees that the LANDLORD may designate specific areas in which
vehicles owned or operated by TENANTS employees must park, and LANDLORD may, if
necessary for the convenience of parking for customers or other tenants,
prohibit the parking of such vehicles in any part of the common areas.
    (j) The plumbing facilities shall not be used for any purpose other than for
which they were constructed, and no foreign
substance of any kind shall be thrown therein, and the expense of any breakage,
stoppage, or damage resulting from a violation of this provision shall be borne
by TENANT.
    (k) TENANT shall keep the premises free from nuisance, noises or odors
objectionable to the public, to other tenants, and to LANDLORD.
    (l) No air conditioner may be installed or placed on the building or
premises at any time, without the express written permission of LANDLORD, and
the air conditioning shall remain as pan of the building.
    (m) No substance of any kind shall be poured down any interior/exterior
drains.
(2) PARKING AREAS:
    (a) No outside storage is permitted.
    (b) No overnight parking of cars is permitted.
    (c) All trash, debris, automotive parts and/or tools must be kept inside
Tenant's premises at all times.
    (d) The only vehicles permitted to park on the exterior are:
        1. Personal and employee vehicles driven to work
        2. Customer vehicles being picked up that same day.
    (e) It is required that you leave available, in front of your unit, open
parking spaces for customers dropping off vehicles for repair.
    (f)All vehicles on the exterior must have a current and valid license plate
- with no visible auto body work necessary.
    (g) All repairs MUST be done within your leased premises.
    (h) NO DOUBLE PARKING.
    (i) Boats are not permitted to be parked outside at anytime whatsoever.
    (j) No stopping or standing in Fire Lanes.
    (k) Do not block any Tenants roll up door.
LANDLORD reserves the right from time to time to suspend, amend or supplement
the foregoing rules and regulations, adopt and promulgate additional rules and
regulations applicable to the premises. Notice of such rules and regulations and
amendments and supplements thereto, if any, shall be given to the TENANT.
Non-compliance with rules and regulations shall be considered a default under
this lease. LANDLORD shall have no liability, for violation by any other TENANT
of the Industrial Park, of any rules and regulations, nor shall such violation,
or the waiver thereof, excuse TENANT from compliance. Your failure to comply
will result in the termination of your lease and subsequent eviction.


Respectfully Management
 
 

 

--------------------------------------------------------------------------------


 
 

 
SECOND ADDENDUM TO OFFICE/WAREHOUSE LEASE AGREEMENT




This Second Addendum dated this 9 day of March, 2006, by and between
POMPANO/LINCOLN INDUSTRIAL, LTD., (hereinafter called "Landlord"), and MEDIRECT
LATINO, INC. (hereinafter called "Tenant")


WITNESSETH:
 
WHEREAS, onfr1 2006, Landlord and Tenant entered into an Office/Warehouse Lease
Agreement (hereinafter the "Lease") for the premises located at 2101 W. Atlantic
Boulevard, Suites 101 and 106, Pompano Beach, Florida 33069 (hereinafter the
"Premises"); and


WHEREAS, pursuant to the Lease, Landlord and Tenant agreed that Landlord, at its
sole cost and expense would paint and carpet those areas of the Premises
delineated in the cross hatch drawing attached as Exhibit "B" to said Lease; and


WHEREAS, Tenant has requested that Tenant carpet those areas of the Premises
delineated in the cross hatch drawing attached as Exhibit "B" in the Lease at
its sole cost and expense; and


WHEREAS, Landlord has agreed to provide Tenant with a $1 1,026.25 credit payable
upon submission by Tenant of invoices evidencing installation of the carpet on
the Premises.


NOW, THEREFOR, in consideration of the foregoing and other valuable
consideration the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:
    1. The above recitals are true, correct and incorporated herein.
    2. The first sentence of paragraph -8(A) of the Lease is hereby deleted and
replaced with the following:
Landlord shall, at its sole cost and expense paint those areas of the Premises
delineated in the cross hatch drawing attached hereto as Exhibit "B", perform
repairs to the air conditioning units on the Premises as of the date of the
Lease and perform any electrical or lighting problems Landlord has discovered on
the Premises as of the date of the Lease.
    3. Landlord shall pay Tenant the sum of $1 1,026.25 upon submission by
Tenant
to Landlord of invoices from a carpet installer evidencing that Tenant has
carpeted those areas
of the Premises delineated in the cross hatch drawing attached as Exhibit "B" to
the Lease and
the cost of same is $1 1,026.25 or greater.
    4. If there is any conflict between the terms of this Second Addendum and
the terms of the Lease, then the terms of this Second Addendum shall control.
Any provision in the Lease unaffected by this Second Addendum shall remain in
full force and effect.
IN WITNESS WHEREOF the parties have set their hands and seals on the date first
written above.
 




Witnesses:
 
LANDLORD:

        Sara Skicone Corp.  
   
   
  Date: October 6, 2006 By:   /s/ Steven A Cooperman  

--------------------------------------------------------------------------------

  President





TENANT:

        MEDIRECTLATINO.INC  
   
   
  Date: October 6, 2006 By:   /s/ Debra Towsley  

--------------------------------------------------------------------------------

  President




